Title: To John Adams from William Tudor, Sr., 23 July 1798
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 23. July 1798

It was with peculiar Pleasure, I rec’d your kind Letter of the 16th.
I could not be dazzled with French Splendour for I saw none. And being a meer Passenger through their Country, Unknowing & unknown, I was not an Object for finesse. I never was disposed to be a Creature to any Faction; & certainly least of all to a foreign one. Detestible, however as I hold the French Government & all their Systems, I must give them Credit for Decision and Promptitude: And I trust under your Pilotage we shall not be wanting to meet them in both these Respects. And degraded Europe may owe to this young Country, a Debt of Gratitude for having stopped the mad Career of the most unprincipled, unblushing, and execrable Despotism that ever yet invaded the Peace of Nations, & menaced the Subversion of all Society.
With the most sincere Wishes for your Health, to enable you to discharge the ardent Duties, and all important Services intrusted to You by our dear Country, & in which, Europe & the World are so much interested, I am, / with the most grateful Attachment, / my dear Sir, Your faithful hble Servant

Wm Tudor